Citation Nr: 0203349	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.

2.  Entitlement to service connection for a claimed right ear 
hearing loss.

3.  Entitlement to service connection for a claimed left ear 
hearing loss.

4.  Entitlement to an annual clothing allowance.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1987 to April 1989.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and February 1996 rating 
decisions by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 1996.  

The case was remanded by the Board to the RO in February 2000 
and December 2000 for additional development of the record.  

In a January 2002 statement, the veteran pointed out that 
tinnitus was noted at her April 2000 VA examination.  As 
such, the veteran has presented an informal claim of service 
connection for tinnitus.  The Board therefore refers this 
matter to the RO for appropriate development of the record.   

(The matter of an annual clothing allowance is discussed in 
the Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran has submitted no competent evidence to show 
that she has a current right knee disability that is due to 
an incident in service.  

2.  The veteran is shown to have had a right ear hearing 
disability prior to service that did not undergo an increase 
in severity during service.  

3.  The veteran currently is not shown  to have left ear 
hearing disability for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 
1153, 5107(a), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.6, 3.303, 3.304 (2001).  

2.  The veteran's preexisting right ear hearing disability 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.6, 3.303, 3.304, 3.385 (2001).  

3.  The veteran's claim of service connection for a left ear 
hearing loss is denied by operation of law.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran claims service connection for a 
right knee disability, and for right and left ear hearing 
loss.  

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board remanded the case in December 2000 in light of the 
new law to give the RO an opportunity to address the VCAA.

The Board also notes that the RO has considered the issues on 
appeal in this case in light of the new law and finds that 
the VA's duties have been fulfilled as discussed hereinbelow.  
In an April 2001 letter to the veteran, the RO explained the 
VCAA and explained what evidence was need to substantiate the 
veteran's claim.  

In a January 2002 response, the veteran indicated that she 
rested her case on the evidence of record.

Moreover, the veteran was notified in rating decisions, 
statements of the case and supplemental statements of the 
case that competent evidence of a current disability and 
evidence of a link between such disability and service was 
necessary in order for service connection to be granted.  
That is the key issue in this case and the rating decision, 
as well as the Statements of the Case, letters to the veteran 
and Supplemental Statements of the Case informed the veteran 
what was needed to substantiate her claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the aforementioned rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case, letters sent to the veteran and Board remands 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  

In the circumstances of this case, to remand the case again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims of 
service connection for a claimed right knee disorder and for 
a claimed hearing loss.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Certain 
diseases shall be granted service connection if manifested to 
a compensable degree during a one year presumptive period 
after service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  


I.  Right knee

A careful review of the service medical records shows that 
the veteran complained on numerous occasions of foot pain and 
swelling as well as leg pain.  Bilateral plantar fasciitis 
was diagnosed, and the veteran was subsequently granted 
service connection for plantar fasciitis of each foot and 
superficial phlebitis of the left leg.  

According to the medical evidence of record, these 
disabilities have not been associated with any complaints of 
right knee pain.  In this regard, the service medical records 
are completely negative for any complaints, findings or 
diagnosis of a right knee condition.  

After service, in February 1995, the veteran filed a claim of 
service connection for bilateral knee disability.  The 
veteran was afforded a VA joints examination in August 1985 
when it was reported that she had a left knee disability.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 1996.  With regard to the claim of 
service connection for a right knee disability, the veteran's 
representative indicated that they were basing the claim on 
the evidence currently of record.  No testimony was offered 
in this regard.  

The post-service medical evidence of record, while replete 
with documentation showing complaints and treatment for a 
left knee disability, is entirely negative for competent 
evidence referable to a right knee disability.  

In a November 1997 VA joints examination, the examiner noted 
that the veteran's right knee had an intact ACL.  Normal 
Lachman, anterior drawer, and normal PCL and normal posterior 
drawer were noted.  Her knee was stable to varus and valgus 
stress at 0 and 30 degrees.  She had negative McMurray test.  
She had normal patellar tracing with negative patellar grind 
test.  X-ray studies of the right knee were within normal 
limits.  The examiner did not note any diagnosis with regard 
to the veteran's right knee.  

In February 2000, the Board remanded the case to the RO for 
further development of the record.  With regard to the 
claimed right knee disorder, the RO was instructed to afford 
the veteran an opportunity to submit additional medical 
evidence showing that she suffered from a right knee 
disability due to injury or disease incurred in or aggravated 
by service.  

The veteran did not submit any additional evidence to 
substantiate her claim of service connection for a right knee 
disability.  

The case was remanded again in December 2000, this time to 
afford the RO an opportunity to alert the veteran of the VCAA 
and once again afford her the opportunity to submit 
additional evidence in support of her claim of service 
connection.  

The veteran then responded that she rested her case on the 
evidence record, and the case was returned to the Board.  

Although the veteran now claims to suffer from a right knee 
disability due to service, no competent evidence has been 
presented to support these lay assertions.  The medical 
evidence that is of record does not show the presence of a 
right knee disability in service or currently.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any medical records showing that she has a 
current right knee disability that can be attributed to 
disease or injury in service.  Absent competent evidence 
showing that she has current right knee disability due to 
service, service connection must be denied.  

Furthermore, the veteran did not offer any testimony 
whatsoever regarding a claimed right knee disorder during her 
personal hearing at the RO in May 1996.  

Accordingly, the Board concludes that service connection for 
a right knee disorder is not warranted.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  


II.  Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

A careful review of the veteran's service medical records 
shows that the veteran underwent audiological testing as part 
of her entrance examination in December 1986.  The results of 
two audiograms from December 1986 are noted hereinbelow:

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
20
20
15
LEFT
15
30
20
15
10

The second audiogram provided the following pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
20
20
10
LEFT
15
25
20
15
5

In an April 1987, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
20
20
10
LEFT
15
30
20
15
10

An April 1987 report indicated that a moderate sensorineural 
(nerve-type) hearing loss was noted in the right ear and that 
the hearing in the left ear was within normal limits.  

The veteran's hearing was tested again in November 1988.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
20
20
10
LEFT
15
30
25
15
15

The veteran's discharge examination in February 1989 showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
10
5
LEFT
15
25
20
5
5

The remainder of the veteran's service medical records do not 
show that the veteran complained of hearing loss or sought 
treatment therefor during service.  

The VA outpatient treatment records from 1994 show that the 
veteran complained of right ear hearing loss.  There was no 
family history of hearing loss noted.  The veteran denied 
having vertigo and tinnitus.  A history of "inner ear 
infection" of the right ear in 1986 was reported, and the 
veteran indicated that it took 4 months to go away.  An 
impression of hearing loss, right greater than left was 
noted.

The audiogram, dated in October 1994 indicated pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
30
20
15
LEFT
15
40
20
15
10

The speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The audiogram noted an abnormal right ear in which the 
tympanogram reduced peak; there were no reflexes.  In the 
left ear, tympanogram reduced peak; reflexes were within 
normal limits.

In February 1995, the veteran was afforded a VA computerized 
tomography (CT) scan of the internal auditory canals and of 
the petrous bones of the ears, bilaterally.  The radiology 
report noted that the veteran's hearing loss appeared to be 
more significant in the right ear than in the left.  

The impression was that of no evidence of mass in the 
internal auditory canals; no evidence of mass in the 
cerebello-pontine angles; no evidence of mass or fluid 
collection seen in the tympanic cavities bilaterally; and no 
evidence of bone erosions noted in the petrous bones.  

The veteran underwent a hearing aid evaluation in August 
1995.  The examiner noted the audiological results of October 
1994 showing mild to moderate sensorineural impairment in the 
middle frequencies, bilaterally, with otherwise normal 
hearing sensitivity for pure tones.  Word discrimination was 
excellent, bilaterally.  Hearing aids were issued.  

The veteran underwent VA audiometric testing in August 1995.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
25
25
10
LEFT
15
35
25
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

The right ear was noted to show normal sensitivity for pure 
tones at all frequencies except for the area around 1000 Hz 
and 1500 Hz where there was a moderate sensorineural 
impairment noted.  Word discrimination was excellent.  The 
left ear showed normal sensitivity for pure tones.  Word 
discrimination was excellent.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 1996.  With regard to the claimed 
hearing loss, the veteran testified that she had worked for 
two months in a hangar during service and was exposed to 
helicopter noise.  She was issued ear plugs, which she wore.  

The Board remanded the case back to the RO in February 2000, 
after finding that the veteran had presented a well-grounded 
claim of service connection for right ear hearing loss.  In 
light of the Board's remand, the veteran was afforded a VA 
audiological examination in April 2000.  

The audiogram showed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
35
30
20
LEFT
20
35
30
25
25

The speech audiometry revealed speech recognition ability of 
98 percent in each ear.  

The VA examiner indicated that the claims file was reviewed 
prior to the examination.  The examiner reported that the 
veteran first noticed hearing loss in 1989 and felt that 
there had been a gradual progression of hearing loss since 
that time.  She could report no known cause for the hearing 
loss.  She reported having bilateral tinnitus of a periodic 
nature since 1989 that was not bothersome to her daily 
activities.  

The veteran reported that she received bilateral hearing aids 
from VA in 1995, but reported using only the right aid on a 
very infrequent basis.  The veteran was not wearing the 
hearing aids at that time.  Audiological testing was noted to 
show hearing thresholds within normal limits with the 
exception of a mild sensorineural loss at 1000-2000 Hz on the 
left and a mild to moderate sensorineural hearing loss at 
500-3000 Hz on the right.  

The VA examiner indicated that a review of the records 
revealed essentially the same pattern of hearing loss on the 
right on audiology testing performed in April 1987 at the 
time of the veteran's entry into military service, as was 
found on the current examination.  

It was noted that the subsequent tests completed in November 
1988 and a discharge examination in February 1989 showed no 
significant changes in the pattern or degree of loss while 
the veteran was on active duty.  

The VA examiner noted that the slight increase in hearing 
thresholds present on the current examination were most 
likely due to presbycusis (normal aging process).  The 
examiner concluded that the veteran's hearing loss was 
consistent with hearing loss related to hereditary factors.  

Based on pre- and post-military audiology examinations and 
the configuration of the veteran's hearing loss, the examiner 
opined that it was as likely as not that the veteran's 
hearing loss was due to heredity and that no disease or 
injury aggravated by military service impacted her hearing 
loss.  

The case was remanded again in December 2000, this time to 
afford the RO an opportunity to alert the veteran of the VCAA 
and its implications.  In this regard, the veteran responded 
that she rested her case on the existing evidence of record, 
and the case was returned to the Board.  




A.  Right Ear Disorder

With regard to the veteran's right ear hearing loss, the 
Board notes that there is a question as to whether the 
veteran had a preexisting hearing loss prior to service in 
1987 and whether any preexisting hearing loss was aggravated 
by service.  

With regard to service connection based on aggravation of a 
preexisting disability, the law provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).  

In this case, the examination at induction was positive for a 
mild right ear hearing disability, showing a 45 decibel loss 
at 1000 Hz on two separate audiograms.  This would be 
considered a hearing disability as defined by the regulations 
since an auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 or 4000 Hertz was 40 decibels or greater.  
As such, the veteran is shown to have had a right hearing 
disability at the time she entered service.  

The Board notes, as the veteran's disability is shown to have 
preexisted service, a determination must then be made as to 
whether the preexisting right ear hearing loss underwent an 
increase in severity during service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (1999).   

In this case, the medical evidence shows that the veteran's 
disability did not undergo an increase in severity during 
service.  The various audiograms performed from 1987 through 
1989 do not show an increase in the veteran's right ear 
hearing disability.  The mild hearing loss noted at 1000 Hz 
remained fairly constant throughout the veteran's period of 
service.  More specifically, the decibel losses at 1000 Hz 
were consistently recorded as 45 through 1988.  However, the 
decibel loss at 1000 Hz was actually lower, at 35, on the 
veteran's discharge examination in 1989.  

Moreover, at the veteran's most recent audiological 
examination in April 2000, the VA examiner indicated that a 
review of the records showed essentially the same pattern of 
hearing loss on the right on audiology testing performed in 
April 1987, at the time of entry into military service, as 
was found on the current examination.  

The VA examiner also noted that audiometric testing in 
November 1988 and upon discharge in 1989 showed no 
significant changes in the pattern or degree of loss while 
the veteran was on active duty.  

The Board is aware that the veteran's hearing loss is 
currently worse than it was at the time of discharge of 
service.  However, the April 2000 examiner added that the 
slight increase in hearing thresholds currently was most 
likely due to presbycusis (normal aging process).  

The examiner opined that the veteran's hearing loss was not 
aggravated by military service.  

On the basis of the foregoing, the Board must conclude that 
the veteran's preexisting right ear hearing loss was not 
aggravated by her active military service.  Accordingly, 
service connection for right ear hearing loss must be denied.  

The preponderance of the evidence is against the claim; 
hence, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


B.  Left Ear

With regard to the veteran's left ear hearing loss, the 
medical evidence of record does not show that she has a left 
ear hearing disability for VA compensation purposes as 
contemplated within the meaning of 38 C.F.R. § 3.385 (2001).  

More specifically, the most recent audiometric testing, in 
April 2000, did not show that the veteran had an auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz of 40 decibels or greater; or that the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz were 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test were less than 94 percent.  38 C.F.R. § 3.385 
(2001).  

Accordingly, the claim of service connection for a left ear 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2001).  



ORDER

Service connection for a right knee disorder is denied.  

Service connection for a right ear hearing loss is denied.  

The claim of service connection for a left ear hearing loss 
is denied.  



REMAND

In March 1995, the veteran was notified that her claim for an 
annual clothing allowance had been denied.  The veteran 
timely appealed that determination.  

In the Board's February 2000 remand, it was noted that the 
veteran had filed an application for an annual clothing 
allowance based on the use of a left leg brace.  

The Board determined at that time, that the claim for an 
annual clothing allowance must be deferred until handling of 
the underlying claim of service connection for a left knee 
disability was completed.  

Thereafter, in December 2000, the Board granted service 
connection for a left knee disability.  In light of the grant 
of service connection, the Board thereby remanded the issue 
of entitlement to a clothing allowance back to the RO for 
further development of the record.  

The Board is unable to find that the RO has not yet taken 
appropriate steps to readjudicate the issue of entitlement to 
an annual clothing allowance in light of the Board's grant of 
service connection for the left knee disability.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

The Board in this case finds that, because the RO did not 
comply with the remand, another remand is required for 
adjudication of the veteran's claim of entitlement to an 
annual clothing allowance in light of the grant of service 
connection for a left knee disability.  

Accordingly, for the reasons stated hereinabove, the case is 
REMANDED to the RO for the following action:

1.  The RO should readjudicate the issue 
of entitlement to an annual clothing 
allowance in light of the Board's grant 
of service connection for a left knee 
disability.

2.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


